DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 42, as shown in figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNETOR ADAPTER FOR CONNECTING BETWEEN TWO CIRCUIT BOARD CONNECTORS--. 
Claim Objections
5.	Claim 14 objected to because of the following informalities:  In claim 14 line 5, the phrase “two connectors” should read --two end-connectors--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claims 1 and 8, it is unclear which connector is being referred to in line 3, the end-connectors or the adapter connector.  For prior art, either the end-connectors, the adapter connector or both the end-connectors and adapter connectors will be considered to meet this limitation.  Claims 2-7 include all the limitations of claim 1 and are rejected for the same reasons.  Claims 9-14 include all the limitations of claim 8 and are rejected for the same reasons.

8.	Claims 1 and 8 recite the limitation "the left-right direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is therefore unclear what the left-right direction is.  For prior art analysis, any direction can be the left-right direction.  Claims 2-7 include all the limitations of claim 1 and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-4, 7-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Korsunsky et al. (2006/0160380) in view of Grabbe (EP0273589A1).

Korsunsky does not teach: “and a functional area” to the right of the high-speed differential signal area.
In the same field of endeavor before the effective filing date of the claimed invention, Grabbe teaches, as shown in figure 7, a functional area 102 to the right of high-speed differential signal area 20.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Grabbe 

With regard to claim 2, Korsunsky as modified by Grabbe teaches: “The connector assembly according to claim 1”, as shown above.
Korsunsky also teaches, as shown in figures 1 and 4-8C: “wherein the two end-connectors 8 are the same in structure”.

With regard to claim 3, Korsunsky as modified by Grabbe teaches: “The connector assembly according to claim 1”, as shown above.
Korsunsky also teaches, as shown in figures 1 and 4-8C: “wherein each male differential contact portion elastically abuts against the corresponding female differential contact portion 322, and each male shielding contact portion elastically abuts against the corresponding female shielding contact portion 422”.

With regard to claim 4, Korsunsky as modified by Grabbe teaches: “The connector assembly according to claim 3”, as shown above.
Korsunsky also teaches, as shown in figures 1 and 4-8C: “wherein each male unit further comprises a unit insulator 80 having an insulating support portion located between the ground shielding member (84 that connects to 42 in figure 8C) and the signal contact (84 that connects to 22 in figure 8B) at the plug end, and the ground shielding member and the signal contact at the plug end are disposed on the insulating support portion 80, or the insulating support 

With regard to claim 7, Korsunsky as modified by Grabbe teaches: “The connector assembly according to claim 1”, as shown above.
	Korsunsky also teaches, as shown in figures 1 and 4-8C and taught in paragraph 24: “wherein one end of each end-connector 8 away from the adapter connector 1 is welded with a printed board, the adapter connector 1 is a straight adapter connector 1, and the two printed boards and the two end-connectors 8 adopt one of the following manners: (1) both the two end-connectors are straight board end-connectors 8, and the two printed boards are arranged in parallel; (2) one of the two end-connectors is a straight board end-connector, the other is a bent board end-connector, and the two printed boards are arranged orthogonally; (3) both the two end-connectors are bent board end-connectors, and the two printed boards are arranged in parallel; and (4) both the two end-connectors are bent board end-connectors, and the two printed boards are arranged orthogonally”.

With regard to claim 8, Korsunsky teaches, as shown in figures 1 and 4-8C and taught in paragraph 24: “A connector assembly, comprising an adapter connector 1 and two end-connectors 8 correspondingly plugged into the upper and lower ends of the adapter connector 1, wherein every connector 8 is provided with a high-speed differential area (contacts 84 connected to 222 in figure 8A)… sequentially arranged in the left-right direction (lower-left to 
Korsunsky does not teach: “and a functional area” to the right of the high-speed differential signal area.
In the same field of endeavor before the effective filing date of the claimed invention, Grabbe teaches, as shown in figure 7, a functional area 102 to the right of high-speed differential signal area 20.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Grabbe with the invention of Korsunsky in order to provide power through the same connector as differential signals and grounding.

With regard to claim 9, Korsunsky as modified by Grabbe teaches: “The connector assembly according to claim 8”, as shown above.


With regard to claim 10, Korsunsky as modified by Grabbe teaches: “The connector assembly according to claim 8”, as shown above.
Korsunsky also teaches, as shown in figures 1 and 4-8C: “wherein each male differential contact portion elastically abuts against the corresponding female differential contact portion 322, and each male shielding contact portion elastically abuts against the corresponding female shielding contact portion 422”.

With regard to claim 11, Korsunsky as modified by Grabbe teaches: “The connector assembly according to claim 10”, as shown above.
	Korsunsky also teaches, as shown in figures 1 and 4-8C: “wherein each male unit further comprises a unit insulator 80 having an insulating support portion located between the ground shielding member (84 that connects to 42 in figure 8C) and the signal contact (84 that connects to 22 in figure 8B) at the plug end, and the ground shielding member and the signal contact at the plug end are disposed on the insulating support portion, or the insulating support portion is provided with a support surface (surface surrounding contacts 84 in figure 4) for contacting and supporting the ground shielding member and the signal contact at the plug end”.

With regard to claim 14, Korsunsky as modified by Grabbe teaches: “The connector assembly according to claim 8”, as shown above.
.
Allowable Subject Matter
12.	Claims 5-6 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831